REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The claims recite a technique for producing a polypeptide of interest in an organism starting from an array of individual mRNA sequences comprising different nucleotide sequences encoding the polypeptide of interest, wherein the individual mRNA sequences comprise nucleotides from positions -20 through 50 relative to the start codon.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

	/RUSSELL S NEGIN/           Primary Examiner, Art Unit 1631                                                                                                                                                                                             	9 August 2022